Citation Nr: 1233400	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to March 1954.  His separation documents show he was awarded the Purple Heart Medal with one oak leaf cluster and the Combat Infantryman Badge.  He died in May 2007, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in March 2010 when it was remanded for additional development.  

In the Board's March 2010 remand, it was noted that the appellant raised the issue of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 in her substantive appeal.  As the issue had not yet been adjudicated, it was referred to the RO for appropriate action.  Review of the claims file (including Virtual VA (i.e., electronic records)) reveals that no action has yet been taken regarding this matter.  Accordingly, it is again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's March 2010 remand requested that the Veteran's claims file be reviewed by a VA examiner to determine (a) whether the Veteran's death by anoxic encephalopathy due to acrio-pulmonary arrest due to an unknown cause was in any way the result of his active service or any incident therein, including the March 1953 surgery that resulted in what was diagnosed, at least initially, as infarction of myocardium, acute, secondary to unusually severe cardiovascular respiratory stress; or, (b) whether his service-connected disabilities contributed substantially or materially to cause his death.  The remand specifically requested that the opinions offered be provided in light of any newly obtained medical evidence, as well as the appellant's statements.  

The RO arranged for a VA examination report in June 2010.  After review of the claims file, the Board finds that the June 2010 VA examination report is inadequate because there is no discussion (as was specifically requested in the Board's remand) of the appellant's statements and no discussion of newly obtained medical evidence.  Notably, the appellant submitted an April 2010 private medical opinion that provided a positive nexus opinion regarding her claim.  While the private medical opinion is stamped by the RO as being received in April 2010, it is placed in the claims file after the June 2010 VA examination report.  Consequently, it is unclear whether the June 2010 VA examiner had access to the April 2010 private medical opinion for review and comment.  Nonetheless, because the April 2010 private medical opinion is date stamped in April 2010 for receipt by the RO, it is assumed that the opinion was associated with the claims file and available for review and comment by the June 2010 VA examiner, which was apparently not done based on review of the examination report.  

Because action ordered in the Board's March 2010 remand was not completed, this matter must be remanded, once again, for completion of the development (and readjudication).  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  It is also well-settled that when VA determines an examination or opinion is warranted, it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, this matter must be remanded again for completion of the development previously sought.  

Accordingly, the case is REMANDED for the following action:

1. The RO should forward the Veteran's claims file (to include this remand) to the June 2010 VA examiner/opinion provider for review and an addendum opinion that supplements those previously provided, responding to the specific request/instruction by the Board in the prior remand, in light of any newly obtained medical evidence, and following a review of the service and postservice medical records, as well as the appellant's statements.  

Specifically, the examiner/opinion provider should provide an addendum opinion discussing/commenting on the April 2010 private medical opinion, and discussing the appellant's statements.  

If the June 2010 VA examiner/opinion provider is unavailable to provide the addendum sought, the RO should arrange for another VA examination to determine whether the Veteran's death has any relationship to his active service or to his service-connected disabilities.  

2. The RO should review the file, ensure that all development sought is completed, and then readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative, and they must be provided an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



